Per Curiam : This is a suit by appellant, against appellee, the Merchants’ National Bank, for the recovery of the same money recovered in Union Stock Yards Nat. Bank v. Dumond, ante, 501, in which an opinion has been filed affirming a judgment in favor of appellant and against the last named bank. In that opinion the doctrine of Drovers’ Nat. Bank v. O’Hare, 119 Ill. 646, was approved. Appellee, the Merchants’ National Bank, occupies the same position in this case that the Northwestern National Bank did in the O’Hare case, and it necessarily follows, upon the authority of that case and the affirmance of judgment against the Union Stock Yards National Bank, that the judgment in favor of appellee must be affirmed. Judgment affirmed.